Citation Nr: 1638090	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on July 5, 2012, by the Ocala Regional Medical Center, West Marion Community Hospital, Sheridan Emergency Room Physicians, and Radiology Associates of Ocala.


REPRESENTATION

Veteran represented by:	The American Legion









ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of administrative decisions by Department of Veterans Affairs Medical Center in Gainesville, Florida.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.


FINDINGS OF FACT

1.  At the time the Veteran received treatment on July 5, 2012, service connection was in effect for the residuals of a sebaceous cyst excision of the penis and a fungal infection of the feet, both rated as zero percent disabling for a combined rating of zero percent.  He was not participating in a VA vocational rehabilitation program.

2.  The competent medical evidence shows that the Veteran's treatment on July 5, 2012, by the Ocala Regional Medical Center, West Marion Community Hospital, Sheridan Emergency Room Physicians, and Radiology Associates of Ocala was for complaints of abdominal pain and nausea.  Pelvic inflammatory disease was the clinical impression.

3.  The competent medical evidence shows that the Veteran was not treated on July 5, 2012, for a service-connected disability or a disability associated with and held to be aggravating a service-connected disability.

4.  The evidence is in equipoise as to whether the initial evaluation and treatment on July 5, 2012, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

5.  The evidence is in equipoise as to whether a VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for payment or reimbursement of unauthorized medical services provided to the Veteran on July 5, 2012, by the Ocala Regional Medical Center, West Marion Community Hospital, Sheridan Emergency Room Physicians, and Radiology Associates of Ocala have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).

However, there is no indication that Congress intended the Act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.120-32, 17.1000-08; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In any event, even if the VCAA were applicable, given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary
Governing law and regulations

The provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran is a participant in a VA vocational rehabilitation program.

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002. 

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B). 

"Emergency treatment" is continued until such time as a veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

All nine statutory requirements must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Analysis

At the time the Veteran received treatment on July 5, 2012, service connection was in effect for the residuals of a sebaceous cyst excision of the penis and a fungal infection of the feet, both rated as zero percent disabling for a combined rating of zero percent.  The Veteran does not allege that he was participating in a VA vocational rehabilitation program at the time of the treatment, nor does the evidence indicate that he was a participant in a VA vocational rehabilitation program.

The competent medical evidence shows that the Veteran's treatment on July 5, 2012, by the Ocala Regional Medical Center, West Marion Community Hospital, Sheridan Emergency Room Physicians, and Radiology Associates of Ocala was for complaints of abdominal pain and nausea.  Pelvic inflammatory disease was the clinical impression on admission to the emergency room.

The competent medical evidence shows that the Veteran was not treated on July 5, 2012, for a service-connected disability or a disability associated with and held to be aggravating a service-connected disability.  The medical evidence shows no treatment for the service-connected sebaceous cyst of the penis or fungal infection of the feet, and the medical evidence does not show that the pelvic inflammatory disease was associated with and held to be aggravating the sebaceous cyst of the penis or fungal infection of the feet.  Therefore, reimbursement or payment under 38 U.S.C.A. § 1728 is not warranted.

As for entitlement to reimbursement or payment under 38 U.S.C.A. § 1725, the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  

The next question is whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  There is conflicting medical evidence on this question.  The July 5, 2012, VA nurse telephone note shows that the Veteran had had very sharp pains in the center of his abdomen for five days and that he had no appetite.  His urine was dark brown even though he had been drinking six to eight glasses of water a day.  After a primary care physician reviewed the information, the Veteran was instructed to go to an emergency room immediately for treatment.  In July 2012, a VA doctor opined that the situation did not involve emergency care because the Veteran had had abdominal symptomatology for five days.  Similarly, in October 2012 a VA doctor opined that the situation did not involve emergency care because the Veteran had had pain for five days.  

While the Veteran had had pain for five days, the Board places great weight on the fact that the pain had not resolved after five days and was described as being very sharp in nature.  Given that symptomatology and the fact that the Veteran was advised at the time to go to an emergency room, the Board finds that the evidence is in equipoise as to whether the initial evaluation and treatment on July 5, 2012, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

The next question is whether a VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson.  The two VA doctors did not address this matter in their July and October 2012 medical opinions because they determined that the situation did not involve a medical emergency.  In his August 2012 notice of disagreement, the Veteran said that although he was told that he could possibly go to either a VA medical center or the private facility where he received treatment, he was explicitly told to go to the private one because it was an hour closer.  The July 5, 2012, VA nurse telephone note reflects that the Veteran was told to go to the private facility.  In light of this documentation, the evidence is in equipoise as to whether a VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson.

Turning to the remaining criteria, an October 2012 statement of the case reflects that the Veteran is eligible for consideration for payment under the Veterans Millennium Health Care and Benefits Act.  There is no indication that the Veteran was not enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of treatment on July 5, 2012.  Indeed, the Veteran reported in an October 2012 statement that VA had prescribed omeprazole.  Moreover, the July 5, 2012, VA nurse telephone note suggests that the Veteran had a primary-care physician at VA.  The Board notes that the RO did not deny the claim on lack of enrollment.  Therefore, it appears that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of treatment on July 5, 2012.

The Veteran is financially liable for the treatment.  The Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  In his October 2012 statement, the Veteran reported that he did not have health insurance, and an October 2012 VA memorandum reflects that he has no insurance.  There is no indication that the pelvic inflammatory disease was caused by an accident or work-related injury.  As noted above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

In summary, the Board finds that the Veteran has met all requirements needed to establish eligibility for payment or reimbursement for unauthorized medical services provided to the Veteran on July 5, 2012, by the Ocala Regional Medical Center, West Marion Community Hospital, Sheridan Emergency Room Physicians, and Radiology Associates of Ocala under 38 U.S.C.A. § 1725.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on July 5, 2012, by the Ocala Regional Medical Center, West Marion Community Hospital, Sheridan Emergency Room Physicians, and Radiology Associates of Ocala, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


